DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over TANASE (RU 2701947 C2), and in view of Xie (CN 207964805 U), and further in view of KYRKJEBO (WO 2009008733 A1, as provided in IDS).
Re Claim 1, TANASE discloses a computer-implemented method (see TANASE: e.g., --Device comprises a sensor for measuring ambient lighting conditions and a processor for adapting the intensity and/or colour balance of the light output of the light source to the measured ambient lighting conditions. Method is implemented using the described device.--, in abstract, and, --an improved device (apparatus) and method for counting sea lice by providing a more stable and controlled light environment, which increases the reliability of counting sea lice and reduces its dependence on weather conditions. Improved device and method include an optimized spectral distribution of power and light intensity to improve the observation (detection ability) of sea lice relative to the skin of the fish--, in SUMMARY OF THE INVENTION section, page 2 of the provided the pdf file of this document with the Office Action; --the storage medium may be encoded by one or more programs that, when executed on one or more processors and / or controllers, perform at least some of the functions described herein. Various storage media can be installed inside the processor or controller, or can be portable, so that one or more programs recorded on them can be downloaded to the processor or controller in order to implement the various objects of the present invention described herein.--, in para. started with “In various embodiments, a processor or controller may be associated with…”, page 5 of the provided the pdf file of this document with the Office Action), comprising: 
illuminating, by a fish imaging system that includes (i) a fish imaging container that includes four sides around the fish imaging container that each include a window for viewing fish that swim through the fish imaging container (see TANASE: e.g., -- a lamp or device can be provided with a counting chamber. This counting chamber may contain additional elements that can increase the efficiency of the light emitted by a lamp or device when counting sea lice.….,The counting chamber may be an open chamber with free entry to provide samples (fish) to the counting chamber, or it may be a closed chamber with a door to enable the provision of samples (fish) into the counting chamber. The counting chamber may have a control window so that the user can look through it and carry out counting of sea lice on the sample introduced into this chamber. In addition, the counting camera may have a camera to obtain a photograph of the sample placed in the camera, which image can later be analyzed and the number of lice calculated.--, in page 3 of the provided the pdf file of this document with the Office Action);
TANASE however does not explicitly disclose (ii) four fish imaging assemblies that are each associated with a different side of the fish imaging container,
Xie teaches (ii) four fish imaging assemblies that are each associated with a different side of the fish imaging container (see Xie: e.g., Fig. 1, and, --real-time monitoring the marine organism by a first camera, a second camera, a third camera, fourth camera development condition and health condition,--, in abstract, --A marine organism breeding environment parameter monitoring device, comprising a first camera, a temperature sensor, a second camera, a third camera, metal aluminium box, liquid crystal display screen, a control circuit board, a 4 G module, oxygen concentration detector. the pH value sensor, the fourth camera, EC measuring meter, the culture tank, culturing cylinder for raw material and biological culture of marine organism, a first camera, a second camera, a third camera and a fourth camera are respectively installed at the left side of the culture tank. the back, right side, front side, for real time collecting the marine organism development condition and health condition and diseased, dead fish of picture information--, in page 2 of the provided the pdf file of this document with the Office Action);
TANASE and Xie are combinable as they are in the same field of endeavor:  monitoring fish health conditions through image analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify TANASE’s method using Xie’s teachings by including (ii) four fish imaging assemblies that are each associated with a different side of the fish imaging container to TANASE’s imaging setting in order to collecting the marine organism development condition and health condition and diseased fish of picture information (see Xie: e.g. Fig. 1, and in page 2 of the provided the pdf file of this document with the Office Action),
TANASE as modified by Xie further disclose , and that each include (a) a camera for viewing, through a window of the fish imaging container, fish that swim through the fish imaging container (see Xie: e.g., Fig. 1, and, --real-time monitoring the marine organism by a first camera, a second camera, a third camera, fourth camera development condition and health condition,--, in abstract, --A marine organism breeding environment parameter monitoring device, comprising a first camera, a temperature sensor, a second camera, a third camera, metal aluminium box, liquid crystal display screen, a control circuit board, a 4 G module, oxygen concentration detector. the pH value sensor, the fourth camera, EC measuring meter, the culture tank, culturing cylinder for raw material and biological culture of marine organism, a first camera, a second camera, a third camera and a fourth camera are respectively installed at the left side of the culture tank. the back, right side, front side, for real time collecting the marine organism development condition and health condition and diseased, dead fish of picture information--, in page 2 of the provided the pdf file of this document with the Office Action),
and (b) a pair of lights including a light of a first color and a light of a second color, each for illuminating, through the window of the fish imaging container, fish that swim through the fish imaging container, a light of the first color in each of a first pair of fish imaging assemblies that are on opposite sides of the fish imaging container  (see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources
may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action);
TANASE as modified by Xie however do not explicitly disclose a light of the first color in each of a first pair of fish imaging assemblies that are on opposite sides of the fish imaging container,  
KYRKJEBO teaches a light of the first color in each of a first pair of fish imaging assemblies that are on opposite sides of the fish imaging container (see KYRKJEBO: e.g., -- the fish is illuminated by at least two light sources and is registered by at least two cameras placed around the transfer channel, such that reflected light or silhouettes of the fish from opposite sides of the fish is registered, to form a complete photographic recording of the transverse dimension of the fish over the length of the fish.--, and, -- The fish is forced through a channel where a number of CCD line cameras are arranged, and with an associated light source on the opposite side.--, in line 29, page 3 through line 31, page 4);
TANASE (as modified by Xie) and KYRKJEBO are combinable as they are in the same field of endeavor: monitoring fish conditions through image analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify TANASE (as modified by Xie)’s method using KYRKJEBO’s teachings by including a light of the first color in each of a first pair of fish imaging assemblies that are on opposite sides of the fish imaging container to TANASE (as modified by Xie)’s imaging cameras and light sources setting in order to collecting  fish picture information (see KYRKJEBO: e.g. in line 29, page 3 through line 31, page 4);
TANASE as modified by Xie and KYRKJEBO further disclose controlling an exposure of a camera in each of a different, second pair of fish imaging assemblies that are on opposite sides of the fish imaging container to generate a first image of a particular fish swimming through the fish imaging container, while the light of the first color is illuminated in each of the first pair of fish imaging assemblies (see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources
may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action);
illuminating a light of the first color in each of the second pair of fish imaging assemblies (see KYRKJEBO: e.g., -- the fish is illuminated by at least two light sources and is registered by at least two cameras placed around the transfer channel, such that reflected light or silhouettes of the fish from opposite sides of the fish is registered, to form a complete photographic recording of the transverse dimension of the fish over the length of the fish.--, and, -- The fish is forced through a channel where a number of CCD line cameras are arranged, and with an associated light source on the opposite side.--, in line 29, page 3 through line 31, page 4; also see Xie: e.g., Fig. 1, and, --real-time monitoring the marine organism by a first camera, a second camera, a third camera, fourth camera development condition and health condition,--, in abstract, --A marine organism breeding environment parameter monitoring device, comprising a first camera, a temperature sensor, a second camera, a third camera, metal aluminium box, liquid crystal display screen, a control circuit board, a 4 G module, oxygen concentration detector. the pH value sensor, the fourth camera, EC measuring meter, the culture tank, culturing cylinder for raw material and biological culture of marine organism, a first camera, a second camera, a third camera and a fourth camera are respectively installed at the left side of the culture tank. the back, right side, front side, for real time collecting the marine organism development condition and health condition and diseased, dead fish of picture information--, in page 2 of the provided the pdf file of this document with the Office Action); and
controlling the exposure of the camera in each of the first pair of fish imaging assemblies, while the first color is illuminated in each of the second pair of fish imaging assemblies (see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action).

Re Claim 2, TANASE as modified by Xie and KYRKJEBO further disclose wherein controlling the exposure of the camera in each of the first pair of fish imaging assemblies, while the first color is illuminated in each of the second pair of fish imaging assemblies, further comprises:
generating a second image of the particular fish swimming through the fish imaging container (see KYRKJEBO: e.g., -- the fish is illuminated by at least two light sources and is registered by at least two cameras placed around the transfer channel, such that reflected light or silhouettes of the fish from opposite sides of the fish is registered, to form a complete photographic recording of the transverse dimension of the fish over the length of the fish.--, and, -- The fish is forced through a channel where a number of CCD line cameras are arranged, and with an associated light source on the opposite side.--, in line 29, page 3 through line 31, page 4; also see Xie: e.g., Fig. 1, and, --real-time monitoring the marine organism by a first camera, a second camera, a third camera, fourth camera development condition and health condition,--, in abstract, --A marine organism breeding environment parameter monitoring device, comprising a first camera, a temperature sensor, a second camera, a third camera, metal aluminium box, liquid crystal display screen, a control circuit board, a 4 G module, oxygen concentration detector. the pH value sensor, the fourth camera, EC measuring meter, the culture tank, culturing cylinder for raw material and biological culture of marine organism, a first camera, a second camera, a third camera and a fourth camera are respectively installed at the left side of the culture tank. the back, right side, front side, for real time collecting the marine organism development condition and health condition and diseased, dead fish of picture information--, in page 2 of the provided the pdf file of this document with the Office Action).

Re Claim 3, TANASE as modified by Xie and KYRKJEBO further disclose wherein the fish that swim through the fish imaging container are kept in a continuous fish tank with straight and curved sections equipped with the fish imaging container and the four fish imaging assemblies (see KYRKJEBO: e.g., -- the fish is illuminated by at least two light sources and is registered by at least two cameras placed around the transfer channel, such that reflected light or silhouettes of the fish from opposite sides of the fish is registered, to form a complete photographic recording of the transverse dimension of the fish over the length of the fish.--, and, -- The fish is forced through a channel where a number of CCD line cameras are arranged, and with an associated light source on the opposite side.--, in line 29, page 3 through line 31, page 4; also see Xie: e.g., Fig. 1, and, --real-time monitoring the marine organism by a first camera, a second camera, a third camera, fourth camera development condition and health condition,--, in abstract, --A marine organism breeding environment parameter monitoring device, comprising a first camera, a temperature sensor, a second camera, a third camera, metal aluminium box, liquid crystal display screen, a control circuit board, a 4 G module, oxygen concentration detector. the pH value sensor, the fourth camera, EC measuring meter, the culture tank, culturing cylinder for raw material and biological culture of marine organism, a first camera, a second camera, a third camera and a fourth camera are respectively installed at the left side of the culture tank. the back, right side, front side, for real time collecting the marine organism development condition and health condition and diseased, dead fish of picture information--, in page 2 of the provided the pdf file of this document with the Office Action).

Re Claim 4, TANASE as modified by Xie and KYRKJEBO further disclose wherein the fish imaging container and the four fish imaging assemblies are deployed in open water (see KYRKJEBO: e.g., -- the fish is illuminated by at least two light sources and is registered by at least two cameras placed around the transfer channel, such that reflected light or silhouettes of the fish from opposite sides of the fish is registered, to form a complete photographic recording of the transverse dimension of the fish over the length of the fish.--, and, -- The fish is forced through a channel where a number of CCD line cameras are arranged, and with an associated light source on the opposite side.--, in line 29, page 3 through line 31, page 4; also see Xie: e.g., Fig. 1, and, --real-time monitoring the marine organism by a first camera, a second camera, a third camera, fourth camera development condition and health condition,--, in abstract, --A marine organism breeding environment parameter monitoring device, comprising a first camera, a temperature sensor, a second camera, a third camera, metal aluminium box, liquid crystal display screen, a control circuit board, a 4 G module, oxygen concentration detector. the pH value sensor, the fourth camera, EC measuring meter, the culture tank, culturing cylinder for raw material and biological culture of marine organism, a first camera, a second camera, a third camera and a fourth camera are respectively installed at the left side of the culture tank. the back, right side, front side, for real time collecting the marine organism development condition and health condition and diseased, dead fish of picture information--, in page 2 of the provided the pdf file of this document with the Office Action).

Re Claim 5, TANASE as modified by Xie and KYRKJEBO further disclose illuminating a light of the second color in each of the first pair of fish imaging assemblies (see KYRKJEBO: e.g., -- the fish is illuminated by at least two light sources and is registered by at least two cameras placed around the transfer channel, such that reflected light or silhouettes of the fish from opposite sides of the fish is registered, to form a complete photographic recording of the transverse dimension of the fish over the length of the fish.--, and, -- The fish is forced through a channel where a number of CCD line cameras are arranged, and with an associated light source on the opposite side.--, in line 29, page 3 through line 31, page 4, similarly, also see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action); and
controlling the exposure of the camera in each of the second pair of fish imaging assemblies, while the second color is illuminated in each of the first pair of fish imaging assemblies (see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action).

Re Claim 6, TANASE as modified by Xie and KYRKJEBO further disclose illuminating a light of the second color in each of the second pair of fish imaging assemblies (see KYRKJEBO: e.g., -- the fish is illuminated by at least two light sources and is registered by at least two cameras placed around the transfer channel, such that reflected light or silhouettes of the fish from opposite sides of the fish is registered, to form a complete photographic recording of the transverse dimension of the fish over the length of the fish.--, and, -- The fish is forced through a channel where a number of CCD line cameras are arranged, and with an associated light source on the opposite side.--, in line 29, page 3 through line 31, page 4, similarly, also see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action); and
controlling the exposure of the camera in each of the first pair of fish imaging assemblies, while the second color is illuminated in each of the second pair of fish imaging assemblies (see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action).

Re Claim 7, TANASE as modified by Xie and KYRKJEBO further disclose determining whether the particular fish is likely affected by a particular condition based on an analysis of at least the first image (see TANASE: e.g., -- . Method is implemented using the described device.EFFECT: invention provides optimization of spectral distribution of power and intensity of light for detection of sea lice on fish skin.--, in abstract, and, --The counting chamber may have a control window so that the user can look through it and carry out counting of sea lice on the sample introduced into this chamber. In addition, the counting camera may have a camera to obtain a photograph of the sample placed in the camera, which image can later be analyzed and the number of lice calculated. Such analysis can be performed both directly on the spot using the image processing software built into the camera, and when disconnected from the system using image processing tools installed in an external computing device capable of receiving a visual image from the camera.--, in pages 3-4 of the provided the pdf file of this document with the Office Action).

Re Claim 9, TANASE as modified by Xie and KYRKJEBO further disclose wherein the particular condition comprises a sea lice infection, an occurrence of a lesion, or a physical deformity (see TANASE: e.g., -- . Method is implemented using the described device.EFFECT: invention provides optimization of spectral distribution of power and intensity of light for detection of sea lice on fish skin.--, in abstract, and, --The counting chamber may have a control window so that the user can look through it and carry out counting of sea lice on the sample introduced into this chamber. In addition, the counting camera may have a camera to obtain a photograph of the sample placed in the camera, which image can later be analyzed and the number of lice calculated. Such analysis can be performed both directly on the spot using the image processing software built into the camera, and when disconnected from the system using image processing tools installed in an external computing device capable of receiving a visual image from the camera.--, in pages 3-4 of the provided the pdf file of this document with the Office Action; also see Xie: e.g., Fig. 1, and, --real-time monitoring the marine organism by a first camera, a second camera, a third camera, fourth camera development condition and health condition,--, in abstract, --A marine organism breeding environment parameter monitoring device, comprising a first camera, a temperature sensor, a second camera, a third camera, metal aluminium box, liquid crystal display screen, a control circuit board, a 4 G module, oxygen concentration detector. the pH value sensor, the fourth camera, EC measuring meter, the culture tank, culturing cylinder for raw material and biological culture of marine organism, a first camera, a second camera, a third camera and a fourth camera are respectively installed at the left side of the culture tank. the back, right side, front side, for real time collecting the marine organism development condition and health condition and diseased, dead fish of picture information--, in page 2 of the provided the pdf file of this document with the Office Action).

Re Claim 10, TANASE as modified by Xie and KYRKJEBO further disclose the pair of lights feature an alternating rate of light pulses greater than 60 Hz (see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action).

Re Claim 11, TANASE as modified by Xie and KYRKJEBO further disclose elements of illuminating a light or controlling an exposure of a camera within either the first pair of imaging assemblies or the second pair of imaging assemblies, or generating the first image of the particular fish are informed by machine learning (see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action; also see KYRKJEBO: e.g.,  --the mode of action of the system is described. The system identifies all objects in front of the camera. Based on learning, the camera will be able to identify the position and orientation in space of any object in relation to the camera. By analysing two or more images and identifying the arbitrary positioning on a unique object in these images, the system will be able to estimate the speed and direction of the individual objects--, in line 28, page 10 through line 17, page 11).

Re Claim 12, TANASE as modified by Xie and KYRKJEBO further disclose wherein an image buffer is used to store one or more images generated from a camera in either the first pair of fish imaging assemblies or the second pair of fish imaging assemblies (see TANASE: e.g., --contains single or multiple light sources to provide a special spectral power distribution (SRM) to improve the observation of sea lice on fish skin. The mentioned SRM in the range of visible wavelengths of 380-780 nm is characterized by at least two predominant wavelength maxima, one in the range between 490 and 540 nm and one in the range between 620 and 660 nm, with each peak distribution having a typical spectral half width at 15-35 nm. In a preferred embodiment, the light sources may be LED light sources…(at least) two light sources, wherein the first light source is configured to provide light output with a predominant wavelength maximum in the range of 490-540 nm, and the second light source is configured to provide light output with the predominant wavelength maximum in the range of 620-660 nm. The intensities of the light output by the first light source and the second light source can be individually controlled (for example, relative to each other, thereby controlling the spectral distribution of power), and / or in combination with each other (thereby, for example, controlling the total intensity light output).--, and, -- An embodiment of the light system disclosed herein comprises multiple “direct” LEDs, with at least two LEDs providing colored light with peaks (peaks), respectively, in the ranges 490-540 nm (blue-green) and 620-660 nm (red)--,  in pages 3-4 of the provided the pdf file of this document with the Office Action; also see KYRKJEBO: e.g.,  --the mode of action of the system is described. The system identifies all objects in front of the camera. Based on learning, the camera will be able to identify the position and orientation in space of any object in relation to the camera. By analysing two or more images and identifying the arbitrary positioning on a unique object in these images, the system will be able to estimate the speed and direction of the individual objects--, in line 28, page 10 through line 17, page 11).

Re Claims 13-19, claims 13-19 are the corresponding storage medium claim to claims 1-7 respectively. Thus, claims 13-19 are rejected for the similar reasons as for claims 1-7. Furthermore, TANASE as modified by Xie and KYRKJEBO further disclose non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (see TANASE: e.g., --a processor or controller may be associated with one or more storage media or storage media (referred to herein generally as “memory”, for example, volatile and non-volatile computer memory such as random access memory (RAM), programmable read only storage device (PROM), erasable programmable read-only memory (EPROM) and electronic-erasable programmable read-only memory (EEPROM), floppy disks, compact disks, optical skie disks, magnetic tapes, etc.). In some embodiments, the storage medium may be encoded by one or more programs that, when executed on one or more processors and / or controllers, perform at least some of the functions described herein. Various storage media can be installed inside the processor or controller, or can be portable, so that one or more programs recorded on them can be downloaded to the processor or controller in order to implement the various objects of the present invention described herein. The terms “program” or “computer program” are used here in a general sense to mean any type of computer code (eg, software or microcode) that can be used to program one or more processors or controllers--, )--,  in page 5 of the provided the pdf file of this document with the Office Action).

Re Claim 20, claim 20 is the corresponding system claim to claim 1 respectively. Thus, claim 20 is rejected for the similar reasons as for claim 1. Furthermore, TANASE as modified by Xie and KYRKJEBO further disclose a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations (see TANASE: e.g., --a processor or controller may be associated with one or more storage media or storage media (referred to herein generally as “memory”, for example, volatile and non-volatile computer memory such as random access memory (RAM), programmable read only storage device (PROM), erasable programmable read-only memory (EPROM) and electronic-erasable programmable read-only memory (EEPROM), floppy disks, compact disks, optical skie disks, magnetic tapes, etc.). In some embodiments, the storage medium may be encoded by one or more programs that, when executed on one or more processors and / or controllers, perform at least some of the functions described herein. Various storage media can be installed inside the processor or controller, or can be portable, so that one or more programs recorded on them can be downloaded to the processor or controller in order to implement the various objects of the present invention described herein. The terms “program” or “computer program” are used here in a general sense to mean any type of computer code (eg, software or microcode) that can be used to program one or more processors or controllers--, )--,  in page 5 of the provided the pdf file of this document with the Office Action).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over TANASE as modified by Xie and KYRKJEBO, and further in view of SATO (WO 2020145336 A1).
Re Claim 8, TANASE as modified by Xie and KYRKJEBO however do not explicitly disclose determining whether the particular fish is likely affected by a particular condition are informed by machine learning,
SATO teaches determining whether the particular fish is likely affected by a particular condition are informed by machine learning (see SATO: e.g., -- the circular fish-eye image represented by the image data among the sensor data acquired by the data acquisition unit 311 to generate a rectangular image. The detection unit 313 applies a discriminator (in other words, a discrimination model) generated by machine learning to the rectangular image generated by the correction unit 312 to detect dead fish or moribund fish. Here, the discriminator is generated by learning the characteristic amounts of the positive and negative case data of dead fish and moribund fish (in other words, the normal case data of normal raw fish).--, in pages 3-4 of the provided the pdf file of this document with the Office Action),
TANASE (as modified by Xie and KYRKJEBO) and SATO are combinable as they are in the same field of endeavor: monitoring fish conditions through image analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify TANASE (as modified by Xie and KYRKJEBO)’s method using SATO’s teachings by including determining whether the particular fish is likely affected by a particular condition are informed by machine learning to TANASE (as modified by Xie and KYRKJEBO)’s determining fish conditions in order to detect fish conditions (see SATO: e.g. in pages 3-4 of the provided the pdf file of this document with the Office Action).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667